DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 19-29 in the reply filed on 11/16/2020 is acknowledged.
Claims 1-18 and 30-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19, 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al. (Pub. No.: US 2013/0144227 A1) in view of Coulthard et al. (Pub. No.: US 2015/0018784 A1). 
Regarding claim 19, Locke discloses (figs. 3-4) an apparatus (system 200) for providing negative pressure to a tissue site (202) (¶ 0063, ln. 1-9  the apparatus comprising:
A container (see multi-port therapy unit 228) comprising a first port (vacuum source 266 can be a wall supply which would provide a first port in the container, ¶ 0070, ln. 5-8), a second port (patient-side port 230), and a collection chamber (fluid reservoir 234) fluidly coupled to the second fluid port (¶ 0008, ln. 11-13, , see fig. 3);
A bellows (reduced-pressure plenum 256 can be a bellow, ¶ 0079, line 3) disposed within the container (see fig. 3), the bellows defining a negative-pressure chamber fluidly coupled to the first fluid port (¶ 0079, ln. 1-6 ) A spring (biasing device 260) biasing the bellows to expand (¶ 0066, ln. 13-15, ¶ 0079, ln. 10-12); A regulator (control valve 264) that can be a mechanical valve (¶ 0081-¶ 0082). 
	Locke fails to disclose that the regulator has a regulator chamber that is integrated into the container; a first passage between the regulator chamber and the negative-pressure chamber; and a second passage between the regulator chamber and the collection chamber; wherein the regulator is configured to regulate negative pressure through the first passage.  
Coulthard teaches (figs. 1, 11) an analogous apparatus for providing negative pressure (reduced-pressure source 110, 211) to a tissue site (108) (abstract) in the same field of endeavor, the apparatus comprising: a regulator (valve body 303) having a regulator chamber (359) that is integrated into the container (see fig. 11, ¶ 0085, ln. 3-5). Coulthard further discloses a negative-pressure chamber (charging chamber 355), a first passage (regulator passage 275) between the regulator chamber and the negative-pressure chamber (see fig. 11, ¶ 0085, ln. 5-8); wherein the regulator is configured to regulate negative pressure through the first passage (¶ 0085, ln. 5-8). Further, Coulthard teaches a second passage (channel 287). Thus, modifying Locke with the regulator chamber having a second passage of Coulthard would provide a second passage between the regulator chamber and the collection chamber which can be disposed at the left-side connection between the valve and patient-side port of Locke. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Locke such that the regulator has a regulator chamber that is integrated into the container; a first passage between the regulator chamber and the negative-pressure chamber; and a second passage between the regulator chamber and the collection chamber; wherein the regulator is configured to regulate negative pressure through the first passage, as taught by Coulthard. Locke discloses that mechanical valves can be used (¶ 0081-¶ 0082),. Since Locke discloses a regulator that can be a mechanical valve, one of ordinary skill would have found it obvious before the filing date of the present invention to substitute the mechanical valve of Locke for the regulator of Coulthard as the substitution would have achieve the predictable result of regulating flow between the regulator and the negative-pressure chamber. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
Regarding claim 23, Locke further discloses that the spring is disposed in the negative-pressure chamber (bellows with a central spring, ¶ 0079, ln. 15-16). 
claim 24, Locke in view of Coulthard fail to teach that the regulator comprises a cap and a base coupled to the cap to define the regulator chamber; and the first passage is a first passage through the base and the second passage is a second passage through the base.  
Locke is a primary reference. Why do you start at the beginning to discuss Coulthard?  You first must identify what is not taught in combination of Locke and Coulthard, then Coulthard further teaches (fig. 19) that the regulator comprises a cap (seal 235) and a base (piston 231) coupled to the cap (see fig. 19) to define the regulator chamber (¶ 0085, ln. 3-5); and the first passage is a first passage through the base (see fig. 19, ¶ 0074, ln. 8-9). 
While Locke in view of Coulthard fail to teach that the second passage is a second passage through the base, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position of the second passage such that it is a second passage through the base as the modification would not have modified the operation of the device and the particular placement of the second passage is an obvious matter of design choice (see MPEP 2144.04.VI.C.) Further, positioning the second passage such that it is through the base provides the second passage at a position between the regulator chamber and the collection chamber  
Regarding claim 25, Locke in view of Coulthard fail to teach that the regulator comprises a regulator valve configured to regulate negative pressure through the first passage based on changes to negative pressure in the regulator chamber. 
Coulthard further teaches (figs. 11, 19-20) that the regulator comprises a regulator valve (see system in fig 19-20) configured to regulate negative pressure through the first passage based on changes to negative pressure in the regulator chamber (¶ 0085, ln. 5-8, ¶ 0090, ln. 3-11). 
Regarding claim 26, Locke in view of Coulthard fail to teach the regulator valve is disposed in the regulator chamber.
Coulthard further teaches that the regulator valve is disposed in the regulator chamber (see fig. 19). 
Regarding claim 27, Locke in view of Coulthard fail to teach fail to teach the regulator valve is configured to close the first passage if negative pressure in the regulator chamber is greater than a target negative pressure, and to open the first passage if negative pressure in the regulator chamber is less than the target negative pressure. 
Coulthard further teaches (figs. 19-20) that the regulator valve is configured to close the first passage if negative pressure in the regulator chamber is greater than a target negative pressure (¶ 0090, ln. 11-18, see fig. 19); and to open the first passage if negative pressure in the regulator chamber is less than the target negative pressure (¶ 0090, ln. 3-11, see fig. 20). 
claim 28, Locke in view of Coulthard fail to teach the regulator valve comprises a regulator seal and a regulator spring operatively engaged with the regulator seal to bias the regulator valve away from the first passage. 
Coulthard further teaches (fig. 19) that the regulator valve comprises a regulator seal (seal 235) and a regulator spring (307) operatively engaged with the regulator seal to bias the regulator valve away from the first passage (¶ 0080, ln. 1-3). 
Regarding claim 29, Locke in view of Coulthard fail to teach a valve seat adjacent to the first passage; wherein the regulator seal comprises a valve body adapted to sealingly engage the valve seat; and the regulator spring is operatively engaged with the valve body to bias the valve body away from the valve seat. 
Coulthard further teaches (figs. 19-20) a valve seat (279) adjacent to the first passage (¶ 0074, ln. 10-15, see fig. 19); wherein the regulator seal comprises a valve body (303) adapted to sealingly engage the valve seat (¶ 0074, ln. 10-15, see fig. 19); and the regulator spring is operatively engaged with the valve body to bias the valve body away from the valve seat (¶ 0080, ln. 1-3 see fig. 20). 
	Regarding claims 26-29, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the regulator of Locke with the regulator of Coulthard as Locke discloses that mechanical valves can be used (¶ 0081-¶ 0082), and thus, one of ordinary skill could substitute the mechanical . 

Allowable Subject Matter
Claims 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not teach or suggest fairly alone or in combination the baffle disposed between the second fluid port and the second passage required by claim 20 and the container comprising a canister and a lid required by claims 21-22. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Band et al. (US Pat. No.: 5,167,621) teaches a suction device that utilizes a bellows and a spring biasing the bellows to expand. Locke et al. (Pub. No.: US 2014/0188061 A1) teaches an apparatus for providing negative pressure to a tissue site comprising a negative pressure-chamber, a regulator and a collection chamber, a bellows and a spring. Onodera et al. (US Pat. No.: 5,542,939) teaches a . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MEAGAN NGO/Examiner, Art Unit 3781     

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781